Citation Nr: 0106925	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-11 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorder, claimed as a residual of a right pneumothorax.

2.  Entitlement to service connection for a heart disorder, 
to include endocarditis and mitral stenosis, as a result of 
exposure to herbicides.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for headaches, as a 
result of exposure to herbicides.

5.  Entitlement to service connection for residuals of a low 
back injury.

6.  Entitlement to service connection for bronchitis, as a 
result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1962 and active duty for training from January 1970 to 
December 1970.  The record also shows that the veteran served 
in the Air National Guard and retired in May 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from June 1998 and August 1999 rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

Initially, the Board notes that in a May 2000 rating 
decision, which effectuated a May 2000 Hearing Officer 
decision, service connection was granted for a spontaneous 
pneumothorax, and a noncompensable evaluation was assigned.  
A procedural review of the issue initially denied by the RO 
and appealed by the veteran shows that the issue was framed 
as entitlement to service connection for respiratory 
residuals of a right pneumothorax, not service connection for 
a pneumothorax itself.  As such, while the veteran's 
pneumothorax has been service-connected itself, the issue of 
service connection for respiratory residuals remains on 
appeal and is before the Board for consideration.

REMAND

The veteran has asserted that he has respiratory problems 
that are a residual effect of his in-service spontaneous 
pneumothorax, for which he received treatment in July 1970.  
Alternatively, the veteran has also asserted that his 
bronchitis is a result of in-service exposure to herbicides.  
In this respect, as to both the veteran's claimed respiratory 
residuals and bronchitis, VA treatment records reflect the 
pertinent diagnoses of bronchitis and chronic airway 
obstruction, but a February 1998 VA respiratory diseases did 
not produce clinical findings of any residual respiratory 
disorders and noted only pneumothorax status post 
pneumonopexy, residual chest wall tenderness and dyspnea on 
exertion and scars.  The veteran's contemporaneous pulmonary 
functions test could not be interpreted because of 
inconsistent effort on the veteran's behalf.  It was noted at 
that time that no medical records were available for review 
upon examination.

The record currently before the Board provides no informed 
clinical discussion as to whether the veteran's bronchitis 
and chronic airway obstruction are causally related to either 
the veteran's documented in-service spontaneous pneumothorax 
or to his claimed in-service exposure to herbicides.  With 
respect to the veteran's claimed bronchitis as a result of 
exposure to herbicides, the Board notes that bronchitis is 
not listed as a disease associated with exposure to herbicide 
agents, see 38 C.F.R. § 3.309(e) (2000), and that exposure to 
herbicides is not presumed absent manifestation and diagnosis 
of one of the listed diseases.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  However, service connection may still be 
established upon the presentation of clinical evidence 
showing a relationship between the veteran's bronchitis and 
his claimed in-service exposure to herbicides.  See Combee v. 
Brown, 34 F. 3d 1039 (1994).  In effect, the Board cannot 
make a determination on the merits of the veteran's claim for 
service connection for either respiratory residuals of a 
spontaneous pneumothorax or for bronchitis, whether related 
to in-service exposure to herbicides or other service events, 
absent a medical examination and opinion that address the 
relationship, if any, between the veteran's service and his 
chronic airway obstruction and bronchitis.  In this respect, 
the Board notes that in a claim for disability compensation, 
the assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. Law. 
No. 106-475, 114 Stat. 2096 (2000).
 
The veteran has also asserted that his heart disorders are 
related to in-service exposure to herbicides.  Post-service 
treatment records reflect the pertinent diagnoses of 
endocarditis and mitral stenosis and indicate that the 
veteran underwent a mitral valve replacement in May 1998.  To 
date, no VA examination has been conducted in order to 
determine whether the veteran's endocarditis and mitral 
stenosis are related to the veteran's service.  Admittedly, 
endocarditis and mitral stenosis are not included in the list 
of those diseases associated with exposure to herbicides, see 
38 C.F.R. § 3.309(e), but as noted with respect to the 
veteran's bronchitis, service connection may still be 
established upon the presentation of clinical evidence 
showing a relationship between the veteran's endocarditis and 
mitral stenosis and his claimed in-service exposure to 
herbicides.  See Combee v. Brown, supra.  Additionally, the 
Board notes that presumptive service connection is warranted 
for endocarditis (including all forms of valvular heart 
disease) if it manifests itself to a compensable degree 
within one year after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The veteran has also asserted that his PTSD is due to 
herbicide exposure, as he became anxious and stressed 
handling Agent Orange as an aircraft loadmaster.  
Alternatively, the veteran's service personnel records 
contain a DD Form 114 (dated in January 1970), which 
indicates that the veteran participated in a designated 
hostile area or was subject to hostile fire while performing 
duty in a designated hostile area in such proximity to the 
actual trajectory or point of impact or explosion of hostile 
ordinance, so that he was placed in danger of being wounded, 
injured, or killed from such causes.  To date, the veteran 
has been somewhat unclear as to his in-service stressors, and 
the diagnosis of PTSD contained in the veteran's VA treatment 
records is not accompanied by a discussion as to its 
relationship to the veteran's in-service stressors.  In this 
respect, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition, a link 
(established by medical evidence) between current symptoms 
and the in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  Currently, absent medical evidence of a 
link between the veteran's PTSD symptomatology and credible 
supporting evidence that the claimed in-service stressor 
occurred or that it is related to the January 1970 incident 
documented in the veteran's DD Form 114, the Board cannot 
make a determination on the merits of the veteran's claim for 
service connection for PTSD.  Accordingly a VA mental 
disorders examination and medical opinion are  necessary in 
order to make a decision on this aspect of the veteran's 
claim.  See Veterans Claims Assistance Act of 2000, supra.

The veteran has also asserted that he is entitled to service 
connection for headaches as a result of exposure to 
herbicides.  Post-service VA mental health notes reflect the 
veteran's reports of headaches but do not provide a clinical 
discussion as to the etiology of the veteran's headaches.  
Additionally, the post-service clinical evidence of record 
fails to address whether there is adequate pathology present 
for a diagnosis of a headache disorder.  As such, the Board 
cannot make a determination on the merits as to this issue, 
absent a VA examination and medical opinion.  Id.

Finally, the veteran has asserted that he sustained injury to 
his low back in April 1961, when he was jumped on while 
swimming.  He had previously injured his cervical spine in an 
earlier swimming accident in August 1958, and in April 1961, 
they were concerned that he had reinjured his cervical spine.  
That is why his low back was ignored at that time.  VA 
treatment records show degenerative changes in the thoracic 
spine (anterior osteophyte formation) and osteopenia and 
degenerative arthritis of the lumbar spine.  To date, no VA 
examination has been conducted in order to determine whether 
the veteran's degenerative changes of the thoracic and lumbar 
spine are related to his service, particularly the documented 
injuries in August 1958 and April 1961.  To reiterate, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.

Therefore, in light of the above, the issues of entitlement 
to service connection for respiratory residuals of a right 
pneumothorax; entitlement to service connection for a heart 
disorder, to include endocarditis and mitral stenosis, as a 
result of exposure to herbicides; entitlement to service 
connection for PTSD; entitlement to service connection for 
headaches, as a result of exposure to herbicides; entitlement 
to service connection for residuals of a low back injury; and 
entitlement to service connection for bronchitis, as a result 
of exposure to herbicides, will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-November 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's various claimed 
disorders, should be obtained by the RO 
and incorporated into the claims file.

2.  VA general medical, respiratory, 
cardiac, neurological, and orthopedic 
examinations should be scheduled and 
conducted, in order to determine the 
nature and severity of the veteran's 
bronchitis, chronic airway obstruction, 
endocarditis, mitral stenosis, and 
degenerative changes of the thoracic and 
lumbar spine.  All suggested studies 
should be performed, and the examiners 
should elicit from the veteran a detailed 
medical history, including all of the 
veteran's subjective complaints.  All 
findings should be recorded in detail.

Additionally, the examiners should 
comment on whether it is at least as 
likely as not that the veteran's 
bronchitis, chronic airway obstruction, 
endocarditis, mitral stenosis, and 
degenerative changes of the thoracic and 
lumbar spine are related to his service, 
including claimed exposure to herbicides 
and the documented in-service spontaneous 
pneumothorax and injuries to the cervical 
spine in August 1958 and April 1961.  The 
examiners should note the rationale for 
any opinions expressed.  If the examiners 
cannot offer an opinion without resort to 
speculation, they should so state.

3.  A VA PTSD examination should also be 
scheduled and conducted by a board of two 
examiners in order to clarify the 
diagnosis of the veteran's claimed mental 
disorder and its relationship to events 
in service.  If PTSD is diagnosed, the 
examiners should elicit from the veteran 
a detailed statement as to the in-service 
stressor or stressors and offer an 
opinion as to whether the claimed 
stressor is productive of the veteran's 
PTSD symptomatology.  If another mental 
disorder is diagnosed, the examiners 
should comment on whether it is at least 
as likely as not that it is related to 
the veteran's service.

The examiners should provide the 
rationale for any diagnosis made or 
rejected.  If the examiners cannot offer 
an opinion without resort to speculation, 
they should so state.

4.  If PTSD is diagnosed by the board of 
examiners, the RO should review the 
veteran's statements of his in-service 
stressor or stressors to determine if the 
stressor(s) can be verified.  
Alternatively, if the claimed in-service 
stressor is related to the event 
documented in the January 1970 DD Form 
114, the RO should accept that as 
credible proof that the in-service 
stressor occurred.

5.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.  The examiners must note 
that they have reviewed the claims files.

6.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

7.  The RO should carefully review the 
various examination reports to ensure 
that they are in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
reports should be returned to the 
respective examiner for corrective 
action.

8.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for the 
various claimed disorders, considering 
all pertinent law and regulation, in 
light of any additional treatment records 
obtained and the examination reports and 
any conclusions expressed therein.  The 
RO is reminded of the possible 
application of Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the veteran's claim as to any issue on 
appeal remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




